Title: To George Washington from the Executive Committee of the Continental Congress, 28 December 1776
From: Executive Committee of the Continental Congress
To: Washington, George



Dear Sir
Philada Decemr 28th 1776

We have the pleasure to own receipt of your acceptable favour of yesterday by Colo. Bayler & most sincerely do we rejoice in your Excellencys success at Trentown as we conceive it will have the most important publick consequences and because we think it will do justice in some degree to a Character we admire & which we have long wished to appear in the World with that Brilliancy that success always obtains & which the Members of Congress know you deserve, permit us to Congratulate you on this success & to suppose it is only the beginning of more important advantages, You will excuse us for taking up so much of your time as will be necessary to read this letter which is not intended as an official letter of business but meerly to gratify our present feelings & to offer you such thoughts as occur on the present state of affairs, without intending you the trouble of any reply as we know you have too much writing necessarily. It appears to us that your attack on Trentown was totally unexpected, the Surprize compleat, & the Success beyond expectation, could Generals Ewing & Cadwallader have executed their parts, no doubt but more good consequences must have followed instantly, However we apprehend it is not yet too late, as it appears by Genl Cadwalladers letter to Genl Putnam that the Enemy have abandoned all their Posts from Bordentown downward &

fled with precipitation towards South Amboy, its probable they are Seized with a panic whilst your Forces are flushed with success and such precious moments shou’d not be lost, We apprehend if your Victory is immediately pursued & no time allowed the Enemy to recover from their surprize, you will have little difficulty in clearing the Jerseys of them, It is probable that those Troops whose times of enlistment are now expiring will follow their successfull General altho’ they wou’d have left him whilst Acting a defensive part, be that as it may, we have the pleasure to know that considerable bodies of associators are marching from every part of this State to your assistance, these have been put in motion when our affairs were at the Worst, but you have now given a Spring to the tardy Spirits & we think their Numbers will be greatly augmented, in short it is our opinion that you may from this time form a reasonable dependance on daily additions to your Force. Common Fame will double the Numbers of those that Actually do turn out & if such reports reach our Enemies it will probably have great effect on their fears and assist wonderfully in causing them to evacuate their lately acquired territory in New Jersey, We have recd a letter from Colo. Fleming of the 9th Virginia Regiment which is on its march from the Eastern Shoar & we have orderd them a Supply of Money at the Head of Elk and the necessary Cloathing to be got in readiness against they come here, We also expect the Pensylvania Regulars that have been lately raised in the back Counties of this State & we understand Militia & other reinforcements are coming from Maryland & Virginia, You may depend we will give every assistance in our power to forward these reinforcements to you & that we shall assist & advise far as we are able in every Publick department here—We have considered that part of your Excellencys letter of the 25th Instt to Mr Morris that relates to the Seamen in the Two New England Battalions whose times expire with this Year, and shoud any of them obstinately persist in being discharged from your Service on New Years day We think it adviseable to prevail on them to come down here & assist in getting the Frigates out, when they come we will make the best bargain we can with them & if nothing else will do, We will engage to send them home in one or two of those Ships—If they come on these terms we think Capt. Read & his officers shou’d come with them that we may if possible get away the Washington as well as the Delaware, Congress are very anxious to have these Ships out & will be pleased if this measure is persued. We cannot avoid mentioning that we dont think it adviseable to exchange your Hessian Prisoners at this time, we think their Capture affords a favourable opportunity of making them acquainted with the situation & Circumstances of many of their Country Men who came here without a farthing of property & have by care & industry

acquired plentifull Fortunes which they have enjoyd in perfect Peace & tranquility untill these Invaders have thought proper to disturb & destroy those possessions, it will be proper to seperate the Officers from the Men & to Canton the latter in the back Counties which may be done by the Council of Safety untill the Congress are Consulted thereon. Your Excellency will excuse us for troubling you with our Sentiments on these matters & we think it necessary to appologize for doing so as its probable the whole has occurred to yourself. We remain with perfect regard & Esteem, Your Excellencys most Obedt & most hble servants

Robt Morris
Geo. Clymer
Geo. Walton

